DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1 and 3-7 are pending. Claim 2 is canceled. Replacement drawings have overcome the objection to Fig. 5, but have introduced new issues in Fig. 4. Amendments have overcome the rejections under 35 USC 112(b) regarding the phrase “a martensitic transformation rate Vm is calculated by using a below shown Expression (1)”; regarding the claimed “i.e.”; and regarding the phrase “the Expression (1) into which the identified parameters             
                α
            
        , m and n are substituted”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the lower surface of the workpiece of Fig. 4 and the height of the same workpiece of Fig. 4. See the paragraph starting line 18 of page 9 of the specification. Note that the specification provides support to identify the height as 12 (mm) as opposed to the lower surface which the specification merely identifies as “12”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)” and MPEP 608.01(m). In reciting equations for                         
                            
                                
                                    V
                                
                                
                                    m
                                
                            
                        
                    , identified as (1), and for                         
                            
                                
                                    M
                                
                                
                                    s
                                
                            
                        
                    , identified as (2), after the period following the word “dot”, claim 1 fails to meet the requirement that claims end with a period and that periods may not be used elsewhere in the claims except for abbreviations. As the formulaic components of the equations (1) and (2) are identical to the formulaic components of the equations recited earlier within claim 1, it appears likely that applicant intended to delete the equations identified as (1) and (2) following the period; however, the amendment does not show such deletion. The amendment does not strike through the originally recited equations (1) and (2); therefore, the originally recited (1) and (2) are still present within the claims. Appropriate correction is required.

Claim Interpretation
The quantity             
                
                    
                        M
                    
                    
                        s
                    
                
            
         in the equations recited in claims 1 and 7 will be interpreted to require units of degrees Celsius because the numerical values would calculate unusual values when considering martensite forming conditions of steels when represented by temperature units other than degrees Celsius.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both Expression (1) and Expression (2) in claim 1 are followed by “…”.  The “…” render the claim indefinite because it is not clear whether or not the “…” represent omitted claim limitations, and if so what limitations would be represented by “…”. Though claim 1, as amended March 21, 2022, includes new recitations of the equations depicted in expressions (1) and (2), there is no strikethrough of the expressions (1) and (2) containing the “…” originally presented; therefore, the originally presented expressions (1) and (2) containing the “…”, and uncertainty encompassed by “…”, remain present in claim 1. 
It is not clear what concentration percentages (weight, atom, volume) are recited in the equation for             
                
                    
                        M
                    
                    
                        s
                    
                
            
         recited in claims 1 and 7. Within the specification, expression 11 weighs terms in a formula for what appears to be a bainite temperature by weight percentage, but the composition units for claimed formula for             
                
                    
                        M
                    
                    
                        s
                    
                
            
         are not explicitly set forth, and either weight or atom percentage would yield numerical values near martensite temperatures for martensite forming steel yet the temperature calculated with proportions in weight percent would be different from temperatures calculated with proportions in atom percent.
Regarding claim 1, it is not clear if the equation:             
                
                    
                        
                            
                                
                                
                                    
                                        V
                                    
                                    
                                        m
                                    
                                
                                =
                                
                                    
                                        1
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                a
                                            
                                        
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                p
                                            
                                        
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                β
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                1
                                                -
                                                
                                                    
                                                        exp
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                -
                                                                0.011
                                                                
                                                                    
                                                                        
                                                                            
                                                                                M
                                                                            
                                                                            
                                                                                s
                                                                            
                                                                        
                                                                        -
                                                                        T
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        +
                                        α
                                        ∙
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        ε
                                                                                    
                                                                                    
                                                                                        i
                                                                                    
                                                                                
                                                                            
                                                                            ˙
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                ε
                                                                            
                                                                            
                                                                                *
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        
                                                            
                                                                ρ
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        m
                                    
                                
                            
                        
                    
                
            
         is intended to limit the “theoretical martensitic transformation rate             
                
                    
                        V
                    
                    
                        m
                    
                
            
        ”, the “predicted martensitic transformation rate             
                
                    
                        V
                    
                    
                        m
                    
                
            
        ”, both the “theoretical martensitic transformation rate             
                
                    
                        V
                    
                    
                        m
                    
                
            
        ” and the “predicted martensitic transformation rate             
                
                    
                        V
                    
                    
                        m
                    
                
            
        ”, or some other martensitic transformation rate identified merely as             
                
                    
                        V
                    
                    
                        m
                    
                
            
        . As claim 1 depends on a “measured martensitic transformation rate” independent of             
                
                    
                        V
                    
                    
                        m
                    
                
            
         and the equation defining Vm, the designation             
                
                    
                        V
                    
                    
                        m
                    
                
            
         cannot limit all martensitic transformation rates recited in claim 1.
It is not clear from the disclosure what effect(s)             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         has on the scope of claims 1 and 7. Claims 1 and 7 identify             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         as a normalization constant; page 5 lines 18-19 state “            
                
                    
                        ε
                    
                    
                        *
                    
                
            
         is a normalization constant [/s]”; the below portion from page 7 of the specification appears to describe the term containing             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         as it appears in claimed equations for Vm:

    PNG
    media_image1.png
    454
    744
    media_image1.png
    Greyscale
As the disclosure does not identify, a value, calculation scheme, or relationship with other disclosed parameters within a system for subjecting a steel to deformation and heat treatment, the value of             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         cannot be determined in view of the present disclosure, and the metes and bounds of any claim limited by the equation for             
                
                    
                        V
                    
                    
                        m
                    
                
            
         are uncertain. In order to perform a calculation with the claimed equation, some value of             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         must be input.
Claim 1 requires a step of “determining a measured martensitic transformation rate of the steel material based upon measured properties of the steel material having been subjected to the deformation processing and the heat treatment”. It is not clear how “based upon measured properties of the steel material” is intended to limit the scope of the claim. It is particularly unclear whether a measured martensitic transformation rate based upon unspecified measured properties is or is not the actual martensitic transformation rate of the steel material. To what extant can a measured martensitic transformation rate “based upon” properties differ from a measured martensitic transformation rate in view of the present disclosure? The Magee model which the specification admits as prior art (page 1 lines 13-17, page 8 lines 6-9) allows calculation of a martensitic transformation rate “based upon” measured some properties. Does the measured martensitic transformation rate of claim 1 encompass values obtained through the Magee model? Does the “based upon” phrase modify the martensitic transformation rate or the determining step itself? If “based upon” is intended to modify the determining step, it is not clear how determining a measured martensitic transformation rate based upon properties differs from determining a measured martensitic transformation rate in view of the present disclosure. If the determining step is intended to recite measuring a martensitic transformation rate of the steel material having been subjected to the deformation processing and the heat treatment, such intent would be better set forth by claiming “measuring a martensitic transformation rate of the steel material having been subjected to the deformation processing and the heat treatment” in lieu of the presently recited determining step.
Claim 1 recites the step “determining each value of a plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
         using a theoretical martensitic transformation rate Vm and the measured martensitic transformation rate,”. As a step of “using” martensitic transformation rates broadly encompasses affecting any action in response to knowledge of those rates, and as claim 1 does not set forth further steps encompassed by the claimed “using”, it is not clear what range of specific activity is covered by the claimed using step. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP2173.05(q)). Dependent claim 3 provides more definite steps for using the theoretical martensitic transformation rate Vm and the measured martensitic transformation rate; however, independent claim 1 does not comprise the steps set forth in dependent claim 3, and it is not clear what is encompassed by the “using a theoretical martensitic transformation rate Vm and the measured martensitic transformation rate,” as recited in claim 1.
Claim 1 recites the step “calculating a predicted martensitic transformation rate Vm of the steel material using the determined values of the plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
        , a predetermined temperature as T, and a predetermined strain rate as             
                
                    
                        ε
                    
                    
                        i
                    
                
            
         with the dot.” Attempts to claim a process without setting forth any steps involved in the process generally raise an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP2173.05(q)). It is not clear what range of specific activity is encompassed by “using” the listed parameters. Note particularly that claim 1 does not clearly require directly inputting the listed parameters into the recited equation for Vm.
Claims 3-6 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 3 recites the limitations “calculating the theoretical martensitic transformation rate Vm using the initial values of the plurality of parameters” and “calculating the theoretical martensitic transformation rate using the changed values; and” It is not clear what range of specific activity is covered by the recitation of “using” an expression. While “using” an expression encompasses direct input of values as equation parameters, “using” broadly encompasses any relationship between the recited calculating steps and the recited parameters. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP2173.05(q)). Performing the step of calculating does not appear to require more steps than substituting a predetermined temperature, a predetermined strain rate, and parameters             
                α
            
        , m and n into the equation for Vm; however, these steps are not set forth in claim 3.
Further regarding claim 3, it is not clear whether the recited predetermined range in the limitation “when the error between the measured martensitic transformation rate with the theoretical martensitic transformation rate is within predetermined range” is the same as or different from the predetermined range recited in the limitation “when an error between the measured martensitic transformation rate with the theoretical martensitic transformation rate exceeds a predetermined range” also recited in claim 3. If these are intended to refer to the same predetermined range, please add the word “the” before the secondly recited predetermined range.
Further regarding claim 3, it is not clear how the step “taking current values of the plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                a
                nd
                 
                n
            
         as the values of the plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
        ” is intended to limit the scope of the claims considering the current values of             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
         are already the values of             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
         at the stage in practicing the method in which             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
         have been changed to the current values of             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
        .
Claim 4 recites setting the predetermined temperature and the predetermined strain rate for use when the steel material is subjected to the deformation processing and the heat treatment by using the predicted martensitic transformation rate Vm calculated according to claim 1, but claim 1 requires “calculating a predicted martensitic transformation rate Vm of the steel material using the determined values of the plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
        , a predetermined temperature as T, and a predetermined strain rate as             
                
                    
                        ε
                    
                    
                        i
                    
                
            
         with the dot”. The order of performing the steps in claim 4 is logically impossible because as worded claim 1 requires using a predetermined strain rate and a predetermined temperature to calculate the predicted martensitic transformation rate Vm; claim 4 requires using the predicted martensitic transformation rate Vm calculated according to claim 1 to set the very same strain rate and temperature which claim 1 requires in order to calculate the predicted martensitic transformation rate Vm. The predicted martensitic transformation rate Vm, therefore, cannot be determined according to claim 1 unless some values for strain rate and temperature have already been set, but claim 4 requires the predicted martensitic transformation rate Vm according to claim 1 in order to set those same strain rate and temperature introduced in claim 1.
The limitation “for use when the steel material is subjected to the deformation processing and the heat treatment” recited in claim 4 further complicates the logic in ordering steps because claim 1 recites “subjecting a steel material to a deformation processing and a heat treatment”; “determining each value of a plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
         using a theoretical martensitic transformation rate Vm and the measured martensitic transformation rate”, and “calculating a predicted martensitic transformation rate Vm of the steel material using the determined values of the plurality of parameters             
                a
                ,
                 
                m
                ,
                 
                and
                 
                n
            
        , a predetermined temperature as T, and a predetermined strain rate as             
                
                    
                        ε
                    
                    
                        i
                    
                
            
         with the dot”; therefore, not only does claim 4 raise uncertainty as to the order of setting the predetermined temperature and predetermined strain rate with respect to             
                
                    
                        V
                    
                    
                        m
                    
                
            
        , but claim 4 further raises uncertainty as to the order in which the steel material is subjected to deformation processing and heat treatment in the claims overall.
Further regarding claim 4, the limitation “the steel material having been subjected to the deformation processing and the heat treatment has a predetermined martensitic transformation rate” further raises uncertainty because claim 1, on which claim 4 depends suggests the steel material having been subjected to the deformation processing and the heat treatment has a martensitic transformation rate equal to the measured martensitic transformation rate, which claim 1 establishes as different from the predicted martensitic transformation rate Vm. 
Claims 5 and 6 are rejected under 35 USC 112(b) because they depend on claim 4.
Claim 6 compounds the uncertainty introduced in claim 4 by requiring that the very same steps of subjecting the steel material to deformation processing and heat treatment which are required to determine the measured martensitic transformation rate conditions be those according to the set predetermined temperature and strain rate which are used to calculate the predicted martensitic transformation rate in claim 1 and somehow also set according to that same martensitic transformation rate according to claim 1 as recited in claim 4, a predicted martensitic transformation rate which claim 1 requires calculating dependent on parameters determined using a measured martensitic transformation rate which claim 1 indicates results from subjecting steel material to the same deformation processing and heat treatment recited in claim 6.
Claim 7 recites the steps “using a set strain rate” and “using a set temperature”. It is not clear what range of specific activity is covered by the claimed using step. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP2173.05(q)). The recitation of subjecting the steel material to deformation processing and heat treatment is not sufficient to limit the actions encompassed by the claimed “using” steps to practicing the claimed deformation processing and heat treatment at the set strain rate and pressure; for example, the broadest reasonable interpretation of  “subjecting the steel material to a heat treatment using a set temperature” encompasses holding the steel material at the set temperature, controlling the surface of a furnace induction coil to that set temperature, heating beyond the set temperature and quenching to the set temperature, establishing an acceptable range for heat treatment in which the set temperature in an endpoint, controlling gasflow either in or out of a heat treatment vessel such that the directed gas is at the set temperature, substituting the temperature into any predictive model for property formation to obtain comparative theoretical results without actually heat treating at that temperature, etc.
Within claims 7, the parameters,             
                α
            
        , m, and n, are identified only as parameters based upon measured values. As any integer value, range of values, variable, or absence of value or variable may be “based upon” some unspecified measured value, within claim 7, the entirety of the recited equation for             
                V
            
        m, which depends on             
                α
            
        , m, and n, fails to set limits on the range of specific activity covered by claim 7, and the metes and bounds of the claim cannot be determined. For example, claim 7 as written encompasses setting             
                α
            
        , m, and n through any unspecified response to any set of measurements, which includes setting             
                α
            
        , m, and n to zero so that the equation for Vm identically reduces to the Magee model which the specification admits as prior art (page 1 lines 13-17, page 8 lines 6-9) because the Magee model itself is a model “based upon” measured martensitic transformation rates.
In reciting “wherein the set strain rate and the set temperature are determined by calculating a predicted martensitic transformation rate Vm to be a predetermined martensitic transformation rate”, claim 7 does not appear to require that the steel material have a measured martensitic transformation rate at or near the recited predicted martensitic transformation rate Vm; therefore, it is not clear how the predicted martensitic transformation rate Vm and the claimed equation containing Vm limit the scope of claim 7. As claim 7 requires that some value identified as a predicted martensitic transfer rate satisfy an equation dependent on unspecified parameters             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
        , and claim 7 does not clearly couple values of Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
        , to the actual steel material subjected to deformation processing and heat treatment, it is not clear how Vm,             
                α
            
        ,             
                m
                ,
                 
                n
            
         and the equation depending on Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
        , limit the scope of the claimed process or whether claim 7 encompasses any process of subjecting steel material to deformation processing and heat treating provided that there exists some set of numerical values for which Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
         satisfy the claimed relationship.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claim(s) recite(s) the mathematical concepts of determining values to input into an equation, calculating a martensitic transformation rate and an equation linking some martensitic rate to parameters (claims 1, 3-6) and the mathematical concepts of a set strain rate and a set temperature determined by calculating a value identified as a predicted martensitic transformation rate wherein an equation is satisfied (claim 7).
Specifically regarding claim 1, this judicial exception is not integrated into a practical application because the recitation of the additional steps of “subjecting a steel material to a deformation processing and a heat treatment in which a temperature of the steel material is changed” and “determining a measured martensitic transformation rate of the steel material based upon measured properties of the steel material having been subjected to the deformation processing and the heat treatment” are both highly generic process steps which perform the functions of data gathering for the ultimate goal of merely applying the claimed mathematical concepts. As worded, the outcome of the “subjecting” step of present claim 1 is a “steel material having been subjected to the deformation processing and the heat treatment”. The firstly recited “determining” step of claim 1 determines a measured martensitic transformation rate based upon unspecified properties of this “steel material having been subjected to the deformation processing and the heat treatment”. Within claim 1, it is the second “determining” step in which the measured martensitic transformation rate is mathematically used in a generic capacity for the purpose of fitting parameters within the claimed mathematical concept(s). As the judicial exception of the mathematical concepts recited in independent claim 1 are only linked to obtaining measurements for the purpose of determining inputs required to use the judicial exception, all steps in independent claim 1 serve to perform the recited calculating step, and independent claim 1 fails to integrate the claimed mathematical concepts into a practical application. See the discussion of insignificant extra-solution activity in MPEP 2106.05(g).  The claimed recitation of subjecting a generic steel material of an unspecified composition to generic deformation processing and heat treatment and determining a measured martensitic transformation rate based upon unspecified properties of the steel material are too general to amount to significantly more than the judicial exception because all limitations within claim 1 either amount to data gathering for the purposes of applying the judicial exception, a general linking of the judicial exception to the field of steel processing or the limitations amount to the abstract idea itself.
Claim 3 depends on claim 1 and recites more limiting steps encompassed by the “determining” values step recited in claim 1. The additional steps which claim 3 recites are “setting each value”, “calculating the theoretical martensitic transformation rate Vm”, “comparing the measured martensitic transformation rate”, and the conditional steps of “changing values”, a second “calculating the theoretical martensitic transformation rate” and “taking” values. All additional steps recited in claim 3 are either mathematical concepts or mental process, and are directed to the judicial exception of an abstract idea. As all the additional limitations recited in dependent claim 3 further recite abstract ideas, claim 3 does not integrate the judicial exception into a practical application, and claim 3 does not amount to significantly more than the judicial exception. 
Claims 4-6 are too indefinite to either integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception because the relationship between the judicial exception recited in claim 1 and any additional limitations in claim 4 cannot logically be determined. See the above rejections of claim 4 under 35 USC 112(b). Claims 5 and 6 depend on claim 4 thereby incorporating the indefinite limitations of claim 4 by dependence.
Specifically regarding claim 4, claim 4 recites further limitations “setting” predetermined temperature and strain rate by using the method for predicting a martensitic transformation rate according to claim 1. In generally reciting “using the predicted martensitic transformation rate Vm calculated according to claim 1”, claim 4 recites an equivalent of general instructions to apply the mathematical concepts of claim 1, which itself does not practically integrate the judicial exception(s). Further, the sole additional step which claim 4 recites of “setting” a parameter without actually reciting steps of processing steel material in accordance with the set parameters, is itself a mathematical concept, and as worded, ultimately serves only to perform the calculating step recited in claim 1; therefore, nothing specifically recited in claim 4 either integrates the judicial exception into a practical application or amounts to more than the judicial exception. 
Claim 5 limits facets of the deformation processing recited in claim 1. As the deformation process itself amounts either entirely to data gathering to enact the judicial exception or mere instructions to apply the judicial exception to the field of steel material processing, the limitations recited in claim 5 do not integrate the abstract ideas into a practical application. Claim 5 generically recites the steel material is a material for a gear, the deformation processing is performed by a rotating die and such operation would necessitate setting some generic rotation condition of the die for forming a predetermined part of the gear, which are no more than broad, generic recitations of well-understood, routine, conventional activities previously known to the industry, the additional limitations of claim 5 which are recited at a high level of generality do not amount to significantly more than the abstract ideas.
Claim 6 appears to further recite a step of enacting the process defined by parameters set in claim 4. Claim 6 recites no further direction beyond subjecting the steel material to the deformation processing and the heat treatment according to the set predetermined temperature and the set predetermined strain rate. This recitation amounts to mere instructions to apply the judicial exception of claims 1 and 4 to deformation processing and heat treatment without specific steps encompassed by the application of the judicial exception. Merely directing one of ordinary skill in the art to apply the judicial exception without providing further details on the application does not sufficiently integrate the judicial exception into a practical application nor does such directing amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Specifically regarding independent claim 7, this judicial exception is not integrated into a practical application because the recitation of the additional claimed limitations of subjecting a steel material to a deformation processing using a set strain rate; and subjecting the steel material to a heat treatment using a set temperature, do not integrate the judicial exception of the mathematical concepts of a set strain rate and a set temperature determined by calculating a value identified as a predicted martensitic transformation rate wherein an equation is satisfied into a practical application because the recited steps of “using” the strain rate and “using” the temperature determined by the judicial exception lack the specificity required to amount to more than mere instructions to apply the judicial exception to the field of steel processing. See MPEP 2106.05(f). Further, as claim 7 does not set forth the values of Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
         or steps for ascertaining values of Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
        , the numerical values of Vm,             
                α
            
        ,             
                m
                ,
                 
                and
                 
                n
            
         are free to be adjusted to any quantities for which strain rate and temperature may satisfy the claimed equation regardless of the actual martensitic transformation rate of the steel material; therefore, the abstract idea is not integrated into the application of processing steel material. As deformation processing and heat treating steps rely on generic recitations of “using” parameters, the claim as a whole does not amount to significantly more than the judicial exception itself.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant remarks that the replacement drawing sheets were submitted in order to address objections to Figs. 4 and 5. While the replacement drawings remove reference characters which have no basis in the specification, the replacement Fig. 4 now includes two different reference characters identified as “12” which designate different components of Fig. 4.
Regarding rejections under 35 USC 112(b) directed to the percentages recited in the equation for             
                
                    
                        M
                    
                    
                        s
                    
                
            
        , applicant argues “As to the percentages of            
                
                    
                        M
                    
                    
                        s
                    
                
            
        , breadth of claim language is not to be equated with indefiniteness. See MPEP 2173.04.” This argument is not persuasive because it does not clarify whether             
                
                    
                        M
                    
                    
                        s
                    
                
            
         should numerically be calculated with weight or atomic percentages as input. As can be determined through inspection of a periodic table of elements, atoms of different chemical elements have different weights, and for a given alloy, the numerical value of the percentage of the total weight of the alloy to which a given element contributes is different from the numerical value of the percentage of the total number of atoms of the alloy to which that same given element contributes. The scopes of both independent claims 1 and 7 are limited by the numerical value of             
                
                    
                        M
                    
                    
                        s
                    
                
            
         which both claims 1 and 7 require be determined by the equation for             
                
                    
                        M
                    
                    
                        s
                    
                
            
         recited in the body of the claims. As a numerical value (            
                
                    
                        M
                    
                    
                        s
                    
                
            
        ) which limits the scope of the claims depends on whether input composition percentages are weight or atom percentages, if it is unknown whether input composition percentages are weight or atom percentages, the scope of claims 1 and 7 cannot be determined, and both claims 1 and 7 remain indefinite.
Regarding rejections over 35 USC 112(b) directed to the normalization constant, applicant argues “As to the normalization constant, a normalization constant or normalizing constant is a well understood term of art in mathematics. One of ordinary skill in the art would understand the metes and bounds of the claims reciting such a constant in view of their ordinary skill.” This argument is not persuasive because an awareness of normalization constants as a concept is insufficient to establish the value of             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         as recited in independent claims 1 and 7. Some value of             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         is necessary in order to determine the scope encompassed by the claimed processes.             
                1
                ,
                 
                0
                ,
                 
                6.022
                ×
                
                    
                        10
                    
                    
                        23
                    
                
            
        ,             
                -
                1
            
        , 8.314 J/mol-K, are all “normalization constants” within the broadest reasonable interpretation of the word, which would yield dramatically different values when substituted as             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         in the claimed equation for Vm, yet it is highly unlikely that             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         is any of those values. As long as             
                
                    
                        ε
                    
                    
                        *
                    
                
            
        requires some value, and either that value or an objective scheme for determining that value is not known in view of the present disclosure, any claims which depend on             
                
                    
                        ε
                    
                    
                        *
                    
                
            
         fail to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
With respect to all other set forth rejections under 35 USC 112(b), applicant argues that “in order to expedite prosecution, claims 1 and 3-5 are amended such that it is more clear that the claims meet the requirements of 35 U.S.C. § 112(b)”. While amendments have overcome some of the issues underlying previously set forth rejections under 35 USC 112(b), amendments do not correct all previously set definiteness concerns, and introduce new concerns regarding uncertainty of claim limitations. Within the claims, the steps encompassed by “using” a value or measurement are not sufficiently descriptive in order to definitively ascertain the manipulative actions limited by such “using” in view of the present disclosure. For example, “subjecting the steel material to a heat treatment using a set temperature” as recited in independent claim 7 can encompass holding the steel material at the set temperature, controlling the surface of a furnace induction coil to that set temperature, heating beyond the set temperature and quenching to the set temperature, establishing an acceptable range for heat treatment in which the set temperature in an endpoint, controlling gasflow either in or out of a heat treatment vessel such that the directed gas is at the set temperature, substituting the temperature into any predictive model for property formation to obtain comparative theoretical results without actually heat treating at that temperature, etc. In order to determine the scope of the claims, it is necessary to know the limiting actions encompassed by purely “using” steps. See MPEP 2173.05(q) for discussions on claims which merely recite a use without any active, positive steps delimiting how this use is actually practiced raise issues of indefiniteness. The first paragraphs of MPEP 2173.05(q) exemplifies a process claim which recites a step of “using” a product, positively recites an end goal of the using step, but does not set forth active steps encompassed by the recited using step. Applicant is encouraged to more clearly set forth the steps encompassed by the claimed “using”, for example, if the steps of “using” a recited parameter encompasses inputting that parameter into the claimed equation for             
                
                    
                        V
                    
                    
                        M
                    
                
            
        , claims should require inputting the parameter in question into the recited equation for             
                
                    
                        V
                    
                    
                        m
                    
                
            
        , and if the             
                
                    
                        V
                    
                    
                        m
                    
                
            
         obtained as a result of such an input is one of the particularly recited martensitic transformation rates, such identity should be clearly claimed instead of reciting steps of calculating a value “using” an equation or by “using” parameters.
Regarding rejections under 35 USC 101, applicant remarks that “in order to expedite prosecution, the claims are amended such that it is more clear that they meet the requirements of 35 U.S.C. § 101”. This argument is not persuasive because the amendments generally link the use of the judicial exception to a particular technological environment or field of use, or the amendments introduce steps which serve only to collect data in order to enact the judicial exception. Such amendments are not sufficient to integrate the judicial exception of the claimed mathematical concept into a practical application (see MPEP 2106.05(h)), and the generic process steps recited in addition to the mathematical concept do not amount to significantly more than the mathematical concept itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736